Order directing payment of moneys on deposit modified by. reducing the amount to be paid to respondent *867Slawski by the county treasurer of Suffolk county to the sum of $3,450, being the amount of cash paid by said respondent to Mrs. Rem ling, and that respondent Slawski be paid the further sum of $792, being interest paid by him to Mrs. Remling on the purchase-money mortgage, making in all the sum of $4,242, with such interest thereon as has accrued since the moneys were paid into court, less the fees of the county treasurer. As so modified, the order is affirmed, without costs. No opinion. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.